REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following art is made of record:

Creutz Macromolecules 1997, 30, 5596-5601 discloses block copolymers of tert-butyl methacrylate (reading on formula II) and vinylpyridine.  However, the method is different.  Specifically, the claimed method is RAFT utilizing RAFT agent of formula I, while Creutz utilizes anionic polymerization using (diphenylmethyl)lithium.

Cai et al. Journal of Membrane Science 555, 2018, 69-77 and its supporting information discloses diblock copolymers of styrene and vinylpyridine made by a similar method shown below

    PNG
    media_image1.png
    395
    612
    media_image1.png
    Greyscale

Thus, the difference is that monomer 1 in Cai is styrene not the claimed formula (II).


The chemistries are different and there is no nexus to utilize the compound in formula II of e.g. Cai to prepare the diblock copolymers of Creutz.  The monomers are substantially different (e.g. styrene vs methacrylates) and the fields are different: Creutz is directed towards influences of solvents while Cai is directed towards oil wastewater separation.  Moreover, there is no reason, direction or motivation to uzilize the cmpounds of Cai in Creutz given that Cai does not state why it is utilized and they are different polymers.
In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764